.H--
                                                                    L
 ..f
                                  - _...     .I
;.                                                          *
4

            .



                                             _.




     :           .

                          OFFldE OF THE AITORNEY GENERAL OF TEXAS
     li
                                                  AUSTIN




                     nxorablo Eugene Rrady
                     coiity Attorney                   .b
                     s:ult county                  .
                     msnville,    Toxnn
                     Coar Sir:
                                                              ___
                 .,   --    _   ..-....-.,.-   -’   -.....-




    j-++-




+




                                                                                    i   --   4443

                                                                                .
            _   .!3


    i
                           sohool funda, ia it progsr end legel for a
                           atookholder and dire&w    In such bank to serve
                           GS a number of the sohool board?
                                “3. 5s a’tru&ce of the kmnvillo        In-
                           dependent 3ahool Distriot subject to removal
     f.
     t
                           by the Ci+y Council if he is edlreator    end
                           stookholdar in a bon% vfhiah is a depsitory
                           for tho sahool funds?
                                 Vhe ebove questions raally, ia my nind, .
                           tire but warts ol’ cm Quwtlon, but I heve
                           0xprecsea it 88 above for olarity.  It 89erii8
                           to QWthat thop’boil   dam to the quostian(
                                Wan tho City Council of the City of
                           Greenvilla contract with Itself7      Clearly
                           the Bmrd of Wluaetion la tho oreature of
                           the Counoil.   “Xhare is tho ‘bifferanoe in
                           the Couni    contracting with itself    or with
                           Ita ormture?
                                ~-Our city we8 greated a speaial aharter
                           in lW7.    For your infonation   set-forth
                           belowyou vii11 find all. Drovisior~ of that
                           chnrtar, as amendoa, relating to lsahoolsl
                                 .“‘l?rticlo  11, gee. 16, Schools--!?he
                           ~t;rp;tGraenville       an Xndopcndent Sahool
                                       .--The city of W3eaville    eh3.U oou-
                           stituta en iEaapmdcut school distriat
                           tubjact to tho general ach~ol law of iho
                           State, erca?,t wham in ccnflict.v;ith      thie
                           net, ead .thc3city shall hme authority to
                           lovy and collect      taxis and appropriate fuuds
                           for the su,port end mintor?ance of tho public
                           ao!;oole within its limite.

                                “’ (al !?rustr?os ,--?bc~ ApDolntcd, Term
                           of omco,    3tc .--Tha trustocs to CNmtitute
                           a echo01 board tn the city ehTl1 hwxftor
                           bo np>ointod by the Couccil, but tne trustees
                           Ww in offlca shall cmtinuo to s9~ve until
                           the es~imtlo~     of their ra&pcctivo terim,
                           cad nu v~~cmclea oaumd by doa’th, rosizna-
                           ticn, or:otkor cawo, shall. bo fillad by
                                      ..
                                                                              \
-.t       ’                                      .
      .
                                                                            : .*-   444




              a~polntmnt in tha saw mnner for the IX-
              0xFir0a t0n;l.   '&e re,&%xlarterm OS mozbers
              of the sohool board shall bo two yearn, and
              the +gular agpointmnt of smcbora shall bo
              made at the Slrst meting OS tho Council ih
              Sky of ecoh~yoor, or as soon thereaStor as
              pmotlcnble,    and the nsoessary mmberrof'
              trustees shall be appointed to take tlii8                 :
              plaoo OS thosa whose tarns have emimxIr       Ths
              City Council of caid city of Groewillo      ahx111
              ennucllp levy antI assess the special tar Sor
              the oumort of the ?ublla schools in that
              city that has heretofore beon or my bo here-
              after voted for that pwgose by the qualisiad
              voters in the oity of Green~illo, by on
              ordinance duly wssed by said City Council.
              upon tho reciuisition of the boar& OS trustees
              of the public schools of the city of Groen-
              ville,  said tax'to bo levied and assessoa in
              the seme mancar as is reguircd by this act
              in the levy and assoossmt     of taxess for
              gene-1 purposes.
                     n6b3todiao &hool.Fund.--me   oustodiah ~.     ,.
              ot other oity fun&3, as providad'in this act,
              shall.bo the custodian OS all ?ubaic school
              fuudn, u?oatho saae torcxt and ocnditlons es
              other Sunas, ati his bon& shall Cover saia
              school SW&I,
                    “‘(0)  EOY;Funcls Paid Cut.-+Zo school
              Sundo ohdlba    paid out oxoept U?OLIpy rolls
              or wcrruntu oicneti by the proni8or.t of tbz
              school board and countarsignod by the soore-
              tary OS said bonril of trustees.
                    qIt(rl) yinancial Gtato-no9tsr--ft   ohall
              be tha duty of the school board to ix&a BuCh
              financial    statexontn or reports as zay bo
              ro%mntod by the city coumil,        md the cou-
              Gil my na!ze or caueo to bo nado uli such
              invosti~2iion     as to tho oxpondit~uro OS Sxds
              or the cohcluct OS tho'schcols    as oithar my
              docn prog9r.
                     U'(O)   Trustee:: not to rocoivo Co~~ertsa-
              tion,--l!o:c?mber    of ths school bourd al?all
                                                           ,.--.
                                                                   445 .

n03orable Eugene Brady, Paze 4
        c   .
                              .
          .
    rebeive.any compensation for his service3 in
    any cagaoitg whatever, nor be lntereoted
    directly or indirectly     In any omtreot with*
    or olais of da3aud of any chcr%ct%r ogaisost,
    the school bosril of tho city of Groenvlllo.
    Any such ao&raot,     clain or deWmi\sf;sll be
    void', any amber of said board who shall        *
    boome interested in any such contraot, claim,
    or demnd, or. shall buy or sell any school
    wtarrsots or obligations    of said beard, and       . .
    shall huva any interest in ohy cluiu or
    obligations of saiO school board, shall be
    subject to removal by tha City Couuail.’
          “‘Article Ix.  Sec. 1, Office of
    Treasurar to bo lot by Contract--!?he OfSice
    of tha city treasurer shall, lnstoad of
    bein appointed by the City Council, as
    h%retoSore be let by.contract   to the hi&%st
    and best bkdor in tho disorotion of the
    city Counail. .Tho City Council shall, not
    lers thm thirty day3 prior to -the emira-
    tion of the t%m of office of the present
    oity traaourer, and ev%rjr two years thsre-
    after, advartioo for bl&s Sor the said
     office;statingwhat said bMs'slssllape-...~, .I~
     oily and the 4em.s on-uhioh ouch bids shall
     be rccsivod, end shall appoint a oity‘      .
     treasurar at fts meting on Ag5.1 10, 1907,
     or as soon thereafter as practlcablo.    1L?y
     treas~urer apGoint%d by tha ocntmct ohal.&
     n%ver”Uhs18ssbe an officer   of tho city cod
     subjoot to the saza Uutios..o3 a trensurar
     otherwise %leCtod.
           W~seiB troeaukor sball execute a bond
     pqyablo to tkn city, to bo nn?mvc8 by the -
     City Coru~~il, ax3 filed with the City Clorl;,
     with not 1333 than thrse solvant siiretius,
     urh0s-h%11ovm ucir.ciLrb%rod roal ‘errtut% in
     l!unt Cgmty OS es craat a value QB the axmlt
     of said b0m.I or s&5 tronsuror zay r,slr%mid
     bend in. so::% ay0r0v%& Sidolity as surety
     cm:x~ny, ~miclty of mid. bond to bo ct
     loeot doubla thlo tot21 rcvanuo of tha City
     for the ~reccflin~   fir~czl year cl!d ConditiOId
     for th% fuitSfu1 _30rSorm~c% 0S ell d&.00
     n&l cbli@iona      dovrJvi?lg by lnvr or ordi-
     rianco u>en  said trcosurar,   and for th0 Py-
                mnt updn prosontation~of     aLl oheok3 d.kaom
                upon Eaid daposltory by the'said     olork and          ..
               'seoretary of tho,bcard of oduc?r:tion.~wh~n-
                ever anyefund shall bo.in said troakry ap-
                plicablo tc.thc gayrsant of oaid choo'a; ,&na
.'              tbatths    fund5 of the city ahall.bo faith-
                fully kept by the naid trokzurer, and vith'
                ;~l;;tycst     thereon .acoOuntod for. according    :
                                       :
                         *


               payn&ts forth6    cane u?on kncrdorbjr      the‘
               city, and oak% alLpayiwnts    for tho sazo
           .   WJO!Iax ardor by the ~zayor and attaotsd by
               tk clerk and,tho aoal 09 8ho corcox%Ition
               exoespt'the 'gaymmt into the sohcci fund a&z11
               be uson the oidor.oS the board of education
               and attesteil by the aecroiaxy of staid boara;
               provldcd, that no order ahall bo *id ualoss
               it shoves upon it5 face that the Ci@ CouaclL
               and BosrU of Zduoation, a5 the base my be,
               has ordored ito ixmaace, ana for what jnw-
               30309 he 0hal.l render a full and ocrreot
               5tatezoatcf    MS rocoipt5 and'~py56nt5 to
     -_        the City Council at i&air first    roglcr
               neotin~ in cvory Eonth,'and at such other        '
     I         t&es as the Council. nay reqairo.     E3
               s&'kl perfcru 5~ch other act3 and dctias
               as the Couxcll ziay requira, and racoivo for
               MO servlcas $5.00 go: aanuxi; prcvidod that
               the City Clark shall be ex-officio     City
               troawror until the City Council 3hall saleot
               a city Troawror in aoccrdance with the
               >roYlrions of tho article.
                     *As you Yzlll nctc fron tho ckrtor  pro-
               Ylsicna nctea above tho pcxscnnal of the
               Bmra of Uucatlon I.3 a~:~ol.ntod by t!i3 City
               c0unc11. filsc, that all fun& Yiltharawn ror
               the nohool fuad3 in tha dopcsi.tcry 8x1 takzon
               out on the oracr of tho school board,"
                   yn cclnlcn 1;~. O-2856, this depx+zxint, under the
          "cto stat& iii cho inquiry roauosting
                                        -        5aid CpinlCx, bald
          ‘at!

                         .


                 .
i@norablo Eqjene Brady, Page 6.


            wfn’octicluslon,    wa bag to advise you
      tbat In cur opinion (1) the oontraot oade by
     the So3rd of Trusteeo of the Trinity fndo-
      penaont School Dlstrlot deslcsatlng        as ae-
      poeitory the ban!:, three of whose dlroctcrs
      are trustees,    is void; (2) the trustocs are
    * act subject ‘to crltinal. proseoutlon under
     Artiolo 373 of the Pam1 Code; (3) upcn
      neoessaln~ flnalc;s    of fact by a court or
      5uv,   the trustooo tlay be rewrea      frcn  office
      by the ,nrocodur9    provldod by Art1010 6,
      3ection 24 of the Ccnatituticn of Texas, and ’
      Title 100, Revlsaa Civil Statutes, 1925.”
                                            t
            The above montlcned opinion Quotas       In full Con-
feronea Oplnlon~:!o. 2785 of this      aaportzent, dated Ssp-
to&z 16, 129, a?pearlng on psqe 127 of.the Attorney
Cmeral’s published reports for 19284930, which holds::
*that a stockbolder or offioer of a corporation act&z
as a depository for an lndoponaont school dlstrlot           wculd~
not be eligible    for appointlent or eleotlcn.as       trustee
of said sohccl district.”        To as0 9nolonl~ a copy of
opinion No. O-2654 for your lnfor&atlon.
               We bc not think that tho two cpiulcns nentlcned-
abovo aro applicable to tho questions undar conslderotlcii,
ks the raoto rClotive.tC           thcao opinions are not analo,gous
to the Paots prose~ted ln your inquiry.              It will be mted
Cat In the two opinions, nentlcnad above, it was tho duty
of the sohocl board to solcot the dopcsltcry for the school
I ?1 Ea l
        s  P o weva r   , in tk9  oituat ion preoeated In your imp&y,
there Is no duty’ lzpo3e& upon tho school board to sol.act*
th dopcsitory for the ochccl funds, but on th3 contrary,
tko city coumi3. sci~cts the aepcsitcry for al.1 city funas,
l:zlludlhg a31 public school funds, and tho school trustcos
6~0 appofAea. by the City Council, al.1 of which la ahcvm
$1 Corkin provlslcns            cf the city’s  chsrtor c,uotcd above.
1.312’0understaha the facts and the i>rcvlclcns of the city’s
%rter,       thuro is ao contraot betmen the school bo?ml
@zd the 01%~ do:,ooitc_rjr vkioh Is also the dcl:onitory for
20 ochcol fun:!&. 170do not think tkt the ~uecltlcn of
‘.‘.a Cl.t;~ council of tha city of Gr3cmlH.c ocntrcctinG
t-4 a* itsGlf IO r:r3sent3d ih thG
   -c;                                     iaqUfrj-.  ?;elt!ler dC Xc
:Llck. thst the ~ltuo$ion of the Cl@ C!oUniil c>ntSactl.n~*
%lt!l lts3lf      or with its crontura Is prosantcd. .With refer-
 ‘:;% to t;;o ten1 *‘its crc~t;rcl~ cc assum that you rcfsr
 !3 th school, bocrd which is appolhtod by’tho Cli;jr Counoll.
                      .
                                                                  c   .-.


                                                                            Q&3




                                                                        .
ft apars   to ~6, &!!or the Pacts stated, that the City
council oontracts with-the city de~orritory whioh Is no
Frt OS the City Council or no paportOS the aohool beard
ezeopttk7t a mmber of the school, burd is alpo a stock-
boldor and di+curin     the city depository.
          ti3&w    oe.th:, &o.roir~   facts and'the provisions
or tho chartsr gtioto# abdvo; the three quuastlons a3 stztcd
8w10 are resrpeotfull~    au3worob in thtl na3f;Qtive.
          .¶Wati~2g that the'foregpixig   fully   a+\1rors your
IEqulry, r~c'are
             ;_ .




                                     By




               .
                   .